WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY c/o Willis North America, Inc. One World Financial Center 200 Liberty Street New York, NY10281 October 8, 2014 VIA EDGAR Correspondence Ms. Tabatha McCullom Division of Corporate Finance United States Securities and Exchange Commission treet NE Washington, DC 20549 Re: Willis Group Holdings Public Limited Company Form 10-K for Fiscal Year Ended December 31, 2013 Filed February 27, 2014 File No.001-16503 Dear Ms. McCullom: We received the Staff's comment letter dated September 24, 2014 (the “September 24 Letter”) with respect to our Annual Report on Form 10-K for the year ended December 31, 2013. We are providing this letter to memorialize your conversation on October 6, 2014 with our acting Group Company Secretary, Megan Pendleton, confirming that we will respond to the September 24 Letter as soon as practicable, but in no event later than October 22, 2014. If you have any questions regarding the foregoing, please call Megan Pendleton at 212-915-8949. Very truly yours, /s/ John Greene John Greene Group Chief Financial Officer cc: Jim B. Rosenberg (Division of Corporation Finance) Megan Pendleton (Acting Group Company Secretary, Willis Group Holdings Plc)
